Citation Nr: 0217897	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  02-04 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to U.S. 
Department of Veterans Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	Imelda G. Labastida, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant and H.M. 


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel
INTRODUCTION

This appeal arises from a December 2001 determination of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Philippines which denied the appellant 
basic entitlement to VA benefits.  


FINDING OF FACT

According to the U.S. Army Reserve Personnel Center, the 
appellant has no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  


CONCLUSION OF LAW

The appellant does not have recognized service that meets 
the requirements for basic eligibility for VA benefits.  
38 U.S.C.A. §§ 101(2), 107, 1521 (West 1991); 38 C.F.R. §§ 
3.1, 3.2, 3.3, 3.6, 3.203 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to 
all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the 
VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A 
(West Supp. 2002).

After reviewing the claims file, the Board finds that 
there has been substantial compliance with the notice and 
assistance provisions of the new legislation.  No 
additional pertinent evidence has been identified by the 
veteran, and the Board therefore finds that the record as 
it stands is complete and adequate for appellate review.  
Further, the veteran has been adequately notified of the 
applicable laws and regulations regarding the criteria 
under which nonservice-connected pension benefits may be 
granted.  The Board concludes that the discussions in the 
RO's decision, the statement of the case, and letters have 
informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement 
to the benefit sought, and there has therefore been 
compliance with VA's notification requirement.  That is, 
the appellant was kept apprised of what she must show to 
prevail in her claim, what information and evidence she 
was responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See 
Generally Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Board further notes that VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  VA will refrain from providing 
assistance in obtaining evidence for a claim if the 
substantially complete application for benefits indicates 
that there is no reasonable possibility that any 
assistance VA would provide to the claimant would 
substantiate the claim.  Circumstances in which VA will 
refrain from or discontinue providing assistance in 
obtaining evidence include, but are not limited to the 
claimant's ineligibility for the benefit sought because of 
lack of qualifying service, lack of veteran status, or 
other lack of legal eligibility.  66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R § 3.159(d)).

Eligibility for VA benefits is governed by statutory and 
regulatory law which define an individual's legal status 
as a veteran of active military, naval or air service.  
See 38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  
Non- service-connected disability pension may be awarded 
to a veteran of war who has qualifying service and is 
permanently and totally disabled.  See 38 U.S.C.A. §§ 
1502, 1521 (West 1991).  Under 38 U.S.C.A. § 107(b), 
outlines the service required for eligibility for VA non-
service connected pension benefits.  A veteran meets the 
service requirement if he or she served in the "active 
military, naval, or air service" during the time periods 
listed in 38 U.S.C.A. § 1521(j).

Service of persons enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation.  
All enlistments and re-enlistments of Philippines Scouts 
in the Regular Army between October 6, 1945 and June 20, 
1947, inclusive, were made under the provisions of Pub. L. 
190 as it constituted the sole authority for such 
enlistments during that period.  38 C.F.R. § 3.8(b).  In 
effect, those persons with such service are not entitled 
to nonservice-connected VA disability pension benefits.  
Id; Cacalda v. Brown, 9 Vet. App. 261, 264 (1996).

For purposes of establishing entitlement to VA benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or an original Certificate of 
Discharge, without verification from the appropriate 
service department under the following conditions: (1) the 
evidence is a document issued by the service department; 
(2) the document contains needed information as to length, 
time, and character of service; and (3) in the opinion of 
the VA, the document is genuine, and the information 
contained therein accurate.  38 C.F.R. § 3.203(a).

Factual Background.  The appellant submitted his claim for 
VA compensation and pension benefits in June 2001.  In 
support of his claim the appellant submitted a certificate 
from the Headquarters of the National Defense, an 
affidavit from a friend, and the Roster of Troops from the 
Special Battalion Vinzons Division-Turko Command.  

The RO requested information regarding the appellant's 
claimed service form the U.S. Army Reserve Personnel 
Center (USARPC).  In July 2000 USARPC responded that the 
subject (appellant) did not have service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces.  

The appellant appeared at a hearing before a Decision 
Review Officer at the RO in October 2001.  Also appearing 
on behalf of the appellant was H.M.  He testified he was a 
co-officer with the appellant during the war.  They were 
inducted in December 1943 and discharged from the service 
in December 1945.  The appellant's attorney asserted that 
the appellant had been recognized as a guerrilla during 
World War II by General McNyder.  The veteran was granted 
U.S. citizenship on the basis of recognized guerrilla 
service.  She contended the appellant's name had been 
erased or the records in St. Louis had been burned.  

Analysis.  In order to qualify for VA benefits, a claimant 
must demonstrate that he has basic eligibility for the 
benefits claimed.  A person seeking to establish veteran 
status must do so by a preponderance of the evidence, and 
the benefit-of-the-doubt doctrine is not applicable to 
that determination of status.  Struck v. Brown, 9 Vet. 
App. 145, 152 (1996).  

The service department has made a determination as to the 
veteran's service.  The veteran does not have any 
recognized service.  The United States Court of Veterans 
Appeals has held that a service department determination 
as to an individual's service shall be binding on the VA, 
unless a reasonable basis exists for questioning it.  
Manibog v. Brown, 8 Vet. App. 465, 468 (1996); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  

The appellant's eligibility for VA benefits is contingent 
on certification of service by the service department, and 
the RO informed him of that requirement in the statement 
of the case.  The appellant has not provided any new 
identifying information that would warrant an additional 
search by the service department.  Sarmiento v. Brown, 7 
Vet. App. 80, 82 (1994).

As the law and not the evidence is dispositive in this 
case, the appeal is denied due to absence of legal merit.  
Cacalda v. Brown, 9 Vet. App. 261 (1996);  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


ORDER

Inasmuch as the appellant does not meet the basic 
eligibility requirements for VA benefits, the appeal is 
denied.  



		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

